Bischoef, J.
The suit was brought for the value of goods sold and delivered, and the defendant, after a general denial, pleaded a counterclaim upon an assigned claim for rent of the premises occupied by the plaintiff. The justice below awarded judgment upon the counterclaim.and found against the plaintiff upon her alleged cause of action.
There was sufficient evidence to support' the defendant’s claim that payment had been made for the goods in suit, but the record does not uphold the finding in his favor upon the • counterclaim. .
The lease of the premises was entered into by the plaintiff’s husband, and while it appears from his testimony that he subsequently became the agent of his wife in the business theretofore carried on upon the premises by himself as principal, there is nothing to show that the plaintiff was the assignee of the term, or that she otherwise assumed any obligation under the lease.
Judgment reversed and new trial ordered, with costs to the •appellant to abide the event.
Giegerich, J., concurs.
Judgment reversed arid new trial ordered, with costs to appellant, to abide event.